339 F.2d 262
David KAHN, Bankrupt-Appellant,v.Alexander SCHAFFER, Objecting Creditor-Appellee.George B. SCHATZ, Bankrupt-Appellant,v.Alexander SCHAFFER, Objecting Creditor-Appellee.
No. 238.
Docket 28998.
United States Court of Appeals Second Circuit.
Argued December 9, 1964.
Decided December 9, 1964.

The appellant bankrupts seek reversal of an order, United States District Court for the Eastern District of New York, Leo F. Rayfiel, J., confirming an order of a Referee in Bankruptcy denying the discharge in bankruptcy of each of the bankrupt appellants. Order affirmed.
Edward L. Dubroff, Brooklyn, N. Y., for bankrupt-appellant David Kahn.
Nathanial S. Rudes, Lynbrook, N. Y., for bankrupt-appellant George B. Schatz.
I. Robert Bassin, Jamaica, N. Y., for objecting creditor-appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The order below is affirmed on the opinion of Judge Rayfiel, reported at 226 F.Supp. 507.